Citation Nr: 0419258	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  98-08 338	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether an evaluation higher than 30 percent is warranted 
for bilateral varicose veins from December 2, 1995, to July 
29, 1999.

2.  Whether an evaluation higher than 20 percent is warranted 
for varicose veins of the left lower extremity from 
July 29, 1999, to March 23, 2003.

3.  Whether an evaluation higher than 20 percent is warranted 
for varicose veins of the right lower extremity from 
July 29, 1999, to March 23, 2003.

4.  Whether an evaluation higher than 40 percent is warranted 
for varicose veins of the left lower extremity from March 23, 
2003.

5.  Whether an evaluation higher than 40 percent is warranted 
for varicose veins of the right lower extremity from March 
23, 2003.

6.  Evaluation of Meniere's syndrome with hearing impairment, 
rated as 30 percent disabling from December 2, 1995.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Los Angeles, California RO that, among other things, granted 
a claim of entitlement to service connection for varicose 
veins of the right leg and assigned a zero percent evaluation 
under 38 C.F.R. § 4.104 (Diagnostic Code 7120), effective 
from December 2, 1995.  Thereafter, the veteran became a 
resident of Nebraska and jurisdiction of his claims file was 
transferred to the Lincoln, Nebraska RO.

This matter is also on appeal from an April 1998 rating 
decision by the RO that, among other things, granted a claim 
of entitlement to service connection for Meniere's syndrome 
with hearing impairment and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.87a (Diagnostic Code 6205), effective 
from December 2, 1995.  The RO further determined that there 
was clear and unmistakable error in the October 1996 rating 
decision such that service connection for varicose veins of 
the left leg also should have been granted and a compensable 
evaluation should have been awarded.  Consequently, the RO 
re-characterized the service-connected varicose vein issue as 
including bilateral varicose veins and awarded a 30 percent 
rating under 38 C.F.R. § 4.87 (Diagnostic Code 7120), 
effective from December 2, 1995.  The RO notified the veteran 
of these actions by a letter in May 1998.  

Moreover, by rating action of February 2002, the RO re-
characterized the varicose vein issue and assigned a separate 
20 percent evaluation for varicose veins of each lower 
extremity, effective from July 29, 1999.  By rating action of 
December 2003, the RO awarded a 40 percent evaluation for 
varicose veins of each lower extremity, effective from March 
23, 2003.  

Previously, this case was before the Board in April 2000 and 
June 2003 when it was remanded, in part, for additional 
development.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  (As noted above, the rating for the service-
connected varicose veins was re-characterized during the 
pendency of this appeal, which resulted in "staged" 
ratings:  30 percent from December 2, 1995 for both lower 
extremities, 20 percent for each lower extremity from 
July 29, 1999, and 40 percent for each lower extremity from 
March 23, 2003.  Fenderson, supra.  Therefore, consideration 
of the varicose veins claim must now include consideration of 
whether an evaluation higher than 30 percent is warranted for 
bilateral varicose veins from December 2, 1995, whether an 
evaluation higher than 20 percent for varicose veins of each 
lower extremity is warranted from July 29, 1999, and whether 
an evaluation higher than 40 percent for varicose veins of 
each lower extremity is warranted from March 23, 2003.  Id.)  

The veteran has also sought an earlier effective date for the 
award of a higher rating for varicose veins.  He has argued 
that a 60 percent rating should be assigned for each 
extremity, and that such ratings should be made effective 
from December 2, 1995.  In this regard, the Board notes that, 
pursuant to Fenderson, supra, adjudication of the veteran's 
claim for higher initial ratings requires consideration of 
whether a higher rating is warranted for any period since the 
date of award of service connection-December 2, 1995.  This 
will be addressed in the decision below.  


FINDINGS OF FACT

1.  Bilateral varicose veins were manifested from December 2, 
1995 to July 29, 1999, by bilateral varicosities, pain, and 
swelling; bilateral varicose veins were not productive of 
severe disability manifested by marked distortion and 
sacculation with edema and episodes of ulceration, or 
involvement of deep circulation; there was no persistent 
edema.

2.  The veteran's varicose veins of the left lower extremity 
from July 29, 1999 to March 22, 2003, were manifested by 
varicose veins that were less than two centimeters in 
diameter from the knee down with edema; stasis pigmentation, 
eczema, or ulceration was not shown.

3.  The veteran's varicose veins of the right lower extremity 
from July 29, 1999 to March 22, 2003, were manifested by 
varicose veins that were less than two centimeters in 
diameter from the knee down with symptoms that included 
cramping, edema, pain, and swelling; stasis pigmentation, 
eczema, or ulceration was not shown.

4.  The veteran's varicose veins of the left or right lower 
extremity from March 23, 2003, are manifested by enlarged 
varicosities, edema, slight eczematous changes, and stasis 
pigmentation; however, persistent ulceration is not shown.

5.  The veteran's Meniere's syndrome with hearing impairment 
from December 2, 1995, has been manifested by tinnitus, 
hearing loss, and complaints of dizziness and vertigo, with 
no objective evidence of a cerebellar gait. 


CONCLUSIONS OF LAW

1.  An evaluation higher than 30 percent from 
December 2, 1995, to July 29, 1999, for bilateral varicose 
veins is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104 (Diagnostic Code 7120) (1997); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.27, 4.104 (Diagnostic Code 7120) (2003).

2.  An evaluation higher than 20 percent from July 29, 1999 
to March 23, 2003, for varicose veins of the left lower 
extremity is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.104 (Diagnostic Code 
7120) (2003).

3.  An evaluation higher than 20 percent from July 29, 1999 
to March 23, 2003, for varicose veins of the right lower 
extremity is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.104 (Diagnostic Code 
7120) (2003).

4.  An evaluation higher than 40 percent from March 23, 2003, 
for varicose veins of the left lower extremity is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.27, 4.104 (Diagnostic Code 7120) (2003).

5.  An evaluation higher than 40 percent from March 23, 2003, 
for varicose veins of the right lower extremity is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.27, 4.104 (Diagnostic Code 7120) (2003).

6.  An evaluation higher than 30 percent from December 2, 
1995, for Meniere's syndrome with hearing impairment is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87a 
(Diagnostic Code 6205) (1998); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.27, 4.87 (Diagnostic Code 6205) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Varicose Veins 

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from 
initial awards, consideration must be given to whether a 
higher initial disability evaluation is warranted for any 
period of time since the award of service connection.

The criteria for rating varicose veins changed after the 
veteran filed his claim.  (The new criteria have been in 
effect since January 12, 1998.)  62 Fed. Reg. 65,220-244 
(1997).  A second amendment became effective on August 13, 
1998 but only applied to cold injury residuals.  See 63 Fed. 
Reg. 37,778-37,779 (July 14, 1998).  It should be noted at 
this point that the new regulations may not be applied prior 
to their effective date.  38 U.S.C.A. § 5110 (West 2002).  
Moreover, the Board notes that the veteran was advised of the 
changes in the pertinent rating criteria in the April 1998 
statement of the case (SOC), and the RO considered the 
veteran's disability under the revised criteria for 
evaluating varicose veins.  As such, there is no prejudice 
to the veteran in the Board's consideration of his varicose 
veins under both sets of rating criteria.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Prior to January 12, 1998, under the old rating criteria for 
varicose veins, a 30 percent rating was assigned for 
bilateral varicose veins productive of moderately severe 
disability involving the superficial veins above and below 
the knee, with varicosities of the long saphenous ranging in 
size from 1 to 2 centimeters in diameter, with symptoms of 
pain or cramping on exertion, no involvement of the deep 
circulation.  38 C.F.R. § 4.104 (Diagnostic Code 7120) 
(1997).  The next higher rating of 40 percent rating for 
unilateral varicose veins was assigned for a severe condition 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, and no involvement of the deep 
circulation.  Id.  (A 50 percent rating was assignable for 
these symptoms if involvement was bilateral.)  A 50 percent 
rating was also assignable for pronounced unilateral varicose 
veins with findings of a severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  Id.  (A 60 percent rating was assignable for 
these symptoms if involvement was bilateral.)  

Under the rating criteria for varicose veins effective from 
January 12, 1998, a 10 percent rating is assigned for 
varicose veins manifested by intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  38 C.F.R. § 4.104 
(Diagnostic Code 7120) (2003).  The next higher rating of 20 
percent is provided for varicose veins productive of 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  Id.  The next higher rating of 40 percent rating is 
assigned when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Id.  A 60 percent rating is assigned when there 
is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Id.  A 
100 percent rating is assigned when massive board-like edema 
with constant pain at rest is attributed to varicose veins.  
Id.  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is evaluated separately and the ratings are 
combined under 38 C.F.R. § 4.25 using the bilateral factor 
(38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.104, Code 
7120 (2003).

In the veteran's case, the record shows that, when examined 
by VA in September 1996, he was found to have moderate-sized 
varicosities over the anteromedial aspect of the distal right 
thigh and over the anteromedial aspect of the right lower 
leg.  Varicosities were mildly tender.  The veteran was also 
noted to have smaller varicosities over the anteromedial 
aspect of the left lower leg, which were nontender.

When examined by VA in April 1997, the veteran had varicose 
veins in the distal third of the medial aspect of the right 
thigh over the right knee, and minor varicosities over the 
right calf.  There was no evidence of deep vein thrombosis.

When examined by VA in September 1997, the veteran complained 
of pain along the varicose veins in the right lower 
extremity, and swelling.  Examination revealed no ulcer in 
either lower leg.  Varicosities of the right leg were 
diagnosed.

VA outpatient treatment records show that, in February 1998, 
the veteran was seen for pain in the right knee due to his 
varicose veins.  There was no distension or discoloration.  
In June 1998, the veteran was treated for thrombophlebitis of 
the right leg.

Private treatment records show that, on June 8, 1998, the 
veteran was found to have persistent deep vein thrombosis of 
the right leg.

When examined by VA in June 1998, it was noted that the 
veteran had been recently hospitalized for deep vein 
thrombosis of the right leg.  The veteran had a diagnosis of 
deep vein thrombosis of the right leg.  He denied ever 
experiencing ulceration.  Examination revealed some swelling.  
He did not wear an elastic hose.  He did not have pitting 
edema of the right leg and there was no evidence of varicose 
ulcers.  The diagnoses were recent deep vein thrombosis of 
the right lower extremity secondary to varicose veins and 
bilateral varicose veins of the lower extremities. 

VA outpatient treatment records show that, in July 1998, the 
veteran was seen in the rheumatoid clinic.  Observation 
revealed the right lower extremity was swollen, mildly 
tender, and normal edema.  

VA outpatient treatment records further show that, on April 
14, 1999, the veteran was seen at the mental health clinic, 
but did not mention any problems pertaining to his service-
connected varicose veins.  He also had a phone conversation 
on May 13, 1999, with VA and, again, did not mention any 
related service-connected varicose veins problems.  The 
records do show that, on July 29, 1999, the veteran was seen 
for complaints of cramping of the right calf and behind the 
knee.  It was suspected that the veteran had a blood clot.  
In May 2000, the veteran was seen for complaints of right leg 
swelling and pain just below the right knee.  In November 
2000, diagnoses were phlebitis and thrombophlebitis of the 
lower extremity.  In October 2001, the assessment was chronic 
lower extremity deep venous thrombosis, with chronic venous 
insufficiency.  In September 2002, varicose veins were 
assessed.

Thereafter, when examined by VA on March 20, 2003, the 
veteran complained of muscle cramps and a needle-like 
sensation in both feet.  He showed the examiner his stasis 
dermatitis changes with the right lower leg being worse than 
the left.  Examination revealed the veteran had mild to 
mildly moderate varicosities noted over both calves, small 
spider veins, and slightly enlarged varicosities noted over 
the medial aspects of each ankle, right worse than the left.  
There was a moderately large area of stasis dermatitis 
without ulceration or breakdown noted over and above the 
right ankle, over the medial aspect, and mild stasis changes 
noted above the medial aspect of the left ankle.  Elevation 
and support hose somewhat helped when standing had caused his 
legs to throb.  Mild varicosities were noted but none was 
very large or greater than one centimeter in diameter.  The 
veteran did have a trace of edema in both distal lower legs 
and ankles.  The diagnoses were multiple mild to mildly 
moderate varicosities in both lower legs, stasis dermatitis 
changes in both lower legs, right worse than left, and old 
thrombophlebitis in the right lower leg.  

The March 20, 2003 examiner opined that the severity of the 
veteran's service-connected varicose veins would appear to be 
moderate.  Both legs were mild when it came to symptomatology 
but the varicose veins could frequently get very large, 
although that was not so on examination.  The veteran's 
condition was symptomatic.  Varicose veins were mildly 
visible and moderately palpable.  The varicosities involved 
the superficial veins below the knee only.  None was seen 
above the knees.  All of the varicosities were less than one 
centimeter in diameter.  There did not appear to be any 
secondary involvement of the deep circulation.  There was 
evidence of stasis pigmentation noted over the medial aspects 
above the ankles, right leg worse than left.  The area above 
the right ankle was about the size of a silver dollar.  
Pigmentation was noted with slight induration and very slight 
eczematous changes, but no ulceration or weeping of any of 
these lesions was noted.  There was no distortion or 
sacculation of any of the vessels, but there was evidence of 
pain, aching, cramping, and some fatigue in both lower legs.  
The veteran reported that symptoms were chronic and constant, 
but lessened with elevation.  Rest usually helped.  He could 
not do any prolonged standing, walking, or exertion.  No 
repeated ulceration was noted.  The veteran appeared to 
ambulate without difficulty.  A trace of edema was noted in 
both distal lower extremities, but it was not massive or 
board-like.  Symptoms of edema, aching, and fatigue and pain 
were noted constantly, and these were relieved somewhat by 
elevation, but they did not go away completely.  Compression 
hosiery did help.

A.  From December 2, 1995 to July 29, 1999

The veteran's service-connected bilateral varicose veins have 
been evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.104 (Diagnostic Code 7120) from December 2, 1995.  

After assessing the evidence of record in light of the 
applicable criteria, the Board finds that an evaluation 
higher than 30 percent, from December 2, 1995, is not 
warranted under the old or new criteria.  The Board finds 
that the veteran is most appropriately evaluated as 30 
percent disabling under the criteria in effect prior to 
January 12, 1998.  38 C.F.R. § 4.104 (Diagnostic Code 7120) 
(1997).

In the present case, the old rating criteria for varicose 
veins in effect prior to January 12, 1998 provide for a 30 
percent rating for bilateral symptomatology that would 
warrant only a 10 percent rating under the new criteria upon 
consideration of each leg separately.  In any event, the new 
criteria were not made retroactive; consequently, they apply 
to the present appeal for the period since January 12, 1998, 
but not earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  

Based on the evidence of record, as noted above, medical 
findings approximate the level of impairment described in the 
old rating criteria in effect prior to January 12, 1998 for a 
30 percent rating for bilateral varicose veins.  The criteria 
for the next higher rating of 50 percent require severe 
disability.  Severe disability is not shown in the evidence 
inasmuch as involvement of the long saphenous vein, 
distortion, sacculation, ulceration or involvement of deep 
circulation were not shown during the time period in 
question.  For this time period, the veteran would be 
entitled to a 10 percent rating for each leg under the new 
criteria.  This is so because without evidence of persistent 
edema, incompletely relieved by elevation of the extremity, 
the veteran would not be eligible for a 20 percent rating for 
each leg under the new criteria.  38 C.F.R. § 4.104 
(Diagnostic Code 7120) (2003).  Nevertheless, in the 
veteran's case, even with consideration of the bilateral 
factor, see 38 C.F.R. § 4.26 (2003), only a 20 percent rating 
would be assigned under the revised version of the rating 
code.  Consequently, the Board finds that there is no basis 
for awarding a rating greater than 30 percent for the 
veteran's varicose veins prior to July 29, 1999.

B.  From July 29, 1999 to March 23, 2003

The Board finds that an evaluation higher than 20 percent is 
not warranted for varicose veins of the left lower extremity 
or varicose veins of the right lower extremity from 
July 29, 1999 to March 23, 2003.

In the veteran's case, despite his contentions, a review of 
the record indicates that the evidence of record does not 
support the assignment of disability rating in excess of 20 
percent for the veteran's varicose veins of the left or right 
lower extremity for this time period.  As noted above, to 
warrant the next higher rating of 40 percent rating under the 
new criteria, the evidence would have to show persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  38 C.F.R. § 4.104 (Diagnostic Code 
7120) (2003).  In his case, there is objective evidence that 
the veteran may have had, at most, persistent edema; however, 
the medical evidence does not show that the veteran suffered 
from stasis pigmentation or eczematous changes until at least 
the date of the March 2003 VA examination.  Additionally, the 
evidence does not show that the veteran had ulceration.  In 
other words, without evidence showing that the veteran 
experienced at least stasis pigmentation or eczema, he is not 
entitled to a rating higher than 20 percent under the new 
rating criteria for Diagnostic Code 7120 for service-
connected varicose veins of the left or right lower 
extremity.

C.  From March 23, 2003

In the veteran's case, despite his contentions, a review of 
the record indicates that the evidence of record does not 
support the assignment of disability rating in excess of 40 
percent for the veteran's varicose veins of the left or right 
lower extremity, under the applicable rating criteria.  As 
noted above, to warrant the next higher rating of 60 percent 
under the new criteria, the medical evidence would have to 
demonstrate that the veteran has persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  In his case, there is objective 
evidence that the veteran has persistent edema, stasis 
pigmentation, and slight induration; however, there is no 
objective medical evidence that he has persistent ulceration.  
In other words, without evidence showing that the veteran 
experiences ulceration that may be described as persistent, 
he is not entitled to a rating higher than 40 percent under 
the new rating criteria for Diagnostic Code 7120 for either 
service-connected varicose veins of the left or right lower 
extremity.  38 C.F.R. § 4.104 (Diagnostic Code 7120) (2003).  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under the rating criteria is not probative evidence.  This is 
so because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board lastly has considered whether the veteran is 
entitled to a rating for service-connected varicose veins of 
the left or right lower extremity on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the service-connected disability has presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2003).  
In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected varicose veins, or interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards that are based on the average 
impairment of employment.  In view of these findings and in 
the absence of evidence of extraordinary symptoms, the Board 
concludes that the schedular criteria adequately contemplate 
the nature and severity of the veteran's service-connected 
varicose veins of either lower extremity.  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of the issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

Given the nature of the veteran's service-connected varicose 
veins of either lower extremity as described above, the Board 
finds that there is no basis under the Code discussed above 
for awarding a higher evaluation than already assigned at any 
time during the pendency of this claim.  Fenderson, supra.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher evaluation.  See 38 C.F.R. § 4.1 
(2003).  At present, however, there is no basis for such an 
evaluation.  The Board concludes that, for the reasons set 
out above, the preponderance of the evidence is against the 
claim for higher initial evaluations of varicose veins.  As 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claims for a higher evaluation of varicose veins of either 
lower extremity must be denied.  Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

II.  Meniere's Syndrome

The veteran's service-connected Meniere's syndrome with 
hearing impairment was originally evaluated as 30 percent 
disabling from December 2, 1995, pursuant to the provisions 
of 38 C.F.R. § 4.87a (Diagnostic Code 6205) (1998). 

With respect to the evaluation of this disability, the Board 
observes that, during the pendency of this appeal, the 
schedular criteria for evaluating diseases of the ear and 
other sense organs were amended effective June 10, 1999.  64 
Fed. Reg. 25,202-25,210 (1999) (May 11, 1999).  The Board 
notes that the RO has evaluated the veteran's claim using 
both the old and the new criteria with notice provided to the 
veteran in a February 2002 supplemental SOC.  Accordingly, 
there is no prejudice to the veteran in the Board's 
adjudication of the claim under both sets of rating criteria.  
Bernard, 4 Vet. App. at 394.  

According to the old criteria, a 100 percent rating was 
warranted for Meniere's syndrome if it was severe with 
frequent and typical attacks, vertigo, deafness, and a 
cerebellar gait.  38 C.F.R. § 4.87a (Diagnostic Code 6205) 
(1998).  A 60 percent rating required moderate impairment, 
with less frequent attacks, including a cerebellar gait, and 
a 30 percent rating was warranted if the condition was only 
mild, with aural vertigo and deafness.  Id.  The diagnostic 
code did not specifically prohibit separate ratings for 
Meniere's syndrome, tinnitus, and hearing loss, even though 
the tinnitus and hearing loss were considered in determining 
the appropriate rating for Meniere's syndrome.

Under the revised criteria, a 100 percent rating is warranted 
for Meniere's Syndrome (endolymphatic hydrops) if there is 
hearing impairment with attacks of vertigo and a cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  38 C.F.R. § 4.87 (Diagnostic Code 6205) (2003).  A 
60 percent rating requires hearing impairment with attacks of 
vertigo and a cerebellar gait occurring from one to four 
times a month, with or without tinnitus.  Id.  And a 30 
percent rating requires hearing impairment with vertigo less 
than once a month, with or without tinnitus.  Id.  A note 
under this regulation also indicates that Meniere's Syndrome 
may be rated, alternatively, by separately evaluating the 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  But the ratings based on hearing 
impairment, tinnitus, or vertigo, cannot be combined with the 
rating under Diagnostic Code 6205 for Meniere's syndrome.  38 
C.F.R. § 4.87 (Diagnostic Code 6205) (2003); see also Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994), citing 38 C.F.R. §§ 
4.14, 4.25, concerning VA's prohibition against "pyramiding" 
of disabilities by assigning multiple ratings for the very 
same symptoms.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (2003).

The criteria in effect both before and after the change 
establish eleven auditory acuity levels designated from I to 
XI.  Whether viewing the old or new criteria, Tables VI and 
VII as set forth following 38 C.F.R. § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (2003).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of 
38 C.F.R. § 4.85 is to be used to assign a rating based on 
puretone averages.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. 
§ 4.85(c) (2003).  The Board has compared the previous 
versions of Table VI and Table VII, with the new versions of 
these tables, and finds that there has been no discernable 
change in them.  Furthermore, the revisions in the language 
in 38 C.F.R. § 4.85 do not change the method by which Tables 
VI and VII are interpreted, but only describe, in greater 
detail, how they are applied.  Additionally, as discussed 
below, the language added by 38 C.F.R. § 4.86 for exceptional 
patterns of hearing impairment do not apply in the veteran's 
case because the evidence does not show that he had puretone 
thresholds at each of the four specified frequencies of 55 
decibels or more in each ear.  38 C.F.R. § 4.86 (2003).  
(When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) (2003).)  

The new provision of 38 C.F.R. § 4.86(b) provides that when 
the puretone threshold is 30 decibels or less at 1,000 Hz, 
and 70 decibels or more at 2,000 Hz, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2003).  The Board notes that 
this provision does not apply to the veteran's case because 
his audiometric test results do not suggest that he qualifies 
for application of this provision.

As for the tinnitus, according to the old criteria, a single 
10 percent rating was warranted if it was persistent as a 
symptom of a head injury, concussion, or acoustic trauma.  38 
C.F.R. § 4.87a (Diagnostic Code 6260) (1998).  The amended 
regulation continues to provide a single 10 percent rating 
for tinnitus, and the only requirement is that it must be 
recurrent.  38 C.F.R. § 4.87 (Diagnostic Code 6260) (2003).  
And, as with the other symptoms associated with Meniere's 
Syndrome, the rating for the tinnitus may be combined with 
separate ratings for a peripheral vestibular disorder such as 
vertigo, or hearing impairment.

In the veteran's case, the medical evidence shows that 
audiometric testing conducted by VA in September 1996 
revealed puretone thresholds of 20, 25, 50, and 50 decibels 
in the right ear, and 10, 25, 45, and 75 decibels in the left 
ear, at 1000, 2000, 3000, and 4000 Hz, respectively.  The 
average puretone threshold is 36.25 in the right ear and 
38.75 in the left ear.  Speech recognition ability was 94 
percent in the right ear, and 96 percent in the left ear.  
Applying these test results to 38 C.F.R. § 4.85, Table VI, 
Table VII (1998), the veteran has a numeric designation of I 
for each ear.  When applying Table VII with a numeric 
designation of I for each ear, a zero percent rating is 
assignable.  38 C.F.R. § 4.85 (Diagnostic Code 6100) (1998).  
The same results are obtained by applying the test results to 
38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100) 
(2003).  

At a VA general examination in September 1996, the examiner 
found that the veteran had experienced episodes of impaired 
balance and frequent ear ringing since 1987 and Meniere's 
disease was believed to be the cause of the above-mentioned 
symptoms.  

At an August 1997 VA neurological consultation, the veteran 
reported that he had currently had episodic vertigo, which 
occurred every two weeks and lasted for about five minutes.  
He noted that he became nauseated, could not walk straight, 
and felt like he was seasick.  Examination of the gait 
revealed physiologic with normal arm swing and normal 
heel/toe and tandem walking.  The impressions included 
Meniere's disease.

Audiometric testing conducted by VA in September 1997 
revealed puretone thresholds of 25, 25, 40, and 45 decibels 
in the right ear, and 20, 20, 35, and 75 decibels in the left 
ear, at 1000, 2000, 3000, and 4000 Hz, respectively.  The 
average puretone threshold is 33.75 in the right ear and 
37.50 in the left ear.  Speech recognition ability was 84 
percent in the right ear, and 80 percent in the left ear.  
Applying these test results to 38 C.F.R. § 4.85, Table VI, 
Table VII (1998), the veteran has a numeric designation of II 
for the right ear, and III for the left ear.  When applying 
Table VII with a numeric designation of II for the right ear, 
and III for the left ear, a zero percent rating is 
assignable.  38 C.F.R. § 4.85 (Diagnostic Code 6100) (1998).  
The same results are obtained by applying the test results to 
38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100) 
(2003).  

A September 1997 VA psychiatric examination contained a 
diagnosis of auditory impairment with tinnitus and problems 
with equilibrium, possibly Meniere's syndrome.  

A June 1998 VA examination report indicates that the 
veteran's posture and gait appeared normal.

When examined at Boys Town in March 2003, the veteran 
presented with a report of longstanding dizziness that 
occurred one to two times a week, lasting from one minute to 
several hours.  He reported having symptoms of vertigo, 
lasting minutes and causing imbalance.  

At a March 2003 VA ear examination, the veteran's complaints 
included fullness, tinnitus, and vertigo.  The assessment was 
Meniere's disease.  In an addendum to the March 2003 VA 
examination report, it was noted that such addendum related 
to the audio testing performed in March 2003 at Boys Town.  
Audiometric testing revealed normal hearing bilaterally from 
250-1000 Hz, and in the right ear a mild sloping to severe 
sensorineural hearing loss, in the left ear a mild sloping to 
profound sensorineural hearing loss.  Word recognition 
ability showed 94 percent at 60 decibels in the right ear and 
96 percent correct at a 55 decibels for the left ear.  The 
veteran had no subjective dizziness.

When seen for a VA audiology consult in October 2003, the 
veteran's primary complaint was tinnitus.  Audiometric 
testing revealed puretone thresholds of 15, 25, 45, and 50 
decibels in the right ear, and 5, 20, 45, and 85 decibels in 
the left ear, at 1000, 2000, 3000, and 4000 Hz, respectively.  
The average puretone threshold is 33.75 in the right ear and 
36.25 in the left ear.  Speech recognition ability was 80 
percent in the right ear, and 80 percent in the left ear.  
Applying these test results to 38 C.F.R. § 4.85, Table VI, 
Table VII (1998), the veteran has a numeric designation of 
III for the right ear, and III for the left ear.  When 
applying Table VII with a numeric designation of III for the 
right ear, and III for the left ear, a zero percent rating is 
assignable.  38 C.F.R. § 4.85 (Diagnostic Code 6100) (1998).  
The same results are obtained by applying the test results to 
38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100) 
(2003).  

After assessing the evidence of record in light of the 
applicable criteria, the Board finds that an evaluation 
higher than 30 percent, from December 2, 1995, is not 
warranted under the old or new criteria.  

As noted above, prior to June 10, 1999, Diagnostic Code 6205 
provided that a 30 percent rating was warranted for Meniere's 
syndrome which was mild, with aural vertigo and deafness.  
38 C.F.R. § 4.87a (Diagnostic Code 6205) (1998).  A 60 
percent rating was warranted when this disability was 
moderate, with less frequent attacks than that contemplated 
by a 100 percent rating, including cerebellar gait.  Id.  
Finally, a 100 percent rating was warranted for severe 
Meniere's syndrome, with frequent and typical attacks, 
vertigo, deafness, and cerebellar gait.  Id.  

A review of the evidence detailed above reveals that the 
veteran's Meniere's syndrome with hearing impairment was 
manifested by complaints of vertigo, and hearing impairment.  
Nevertheless, despite the veteran's numerous complaints and 
medical findings, the medical evidence fails to show that he 
had a cerebellar gait.  Significantly, without evidence of a 
cerebellar gait, a higher evaluation of 60 percent or 100 
percent under the former provisions of Diagnostic Code 6205 
is not warranted.  38 C.F.R. § 4.87a (Diagnostic Code 6205) 
(1998).  Additionally, hearing impairment was not shown to 
warrant a greater rating.  In fact, his impairment has never 
risen to a compensable level.

Similarly, the veteran's service-connected Meniere's syndrome 
with hearing impairment also does not warrant an evaluation 
higher than 30 percent under the new criteria in effect since 
June 19, 1999.  As noted above, the new criteria provide for 
a 100 percent rating for Meniere's syndrome (endolymphatic 
hydrops) if the disorder is manifested by hearing impairment 
with attacks of vertigo and a cerebellar gait occurring more 
than once weekly, with or without tinnitus.  38 C.F.R. § 4.87 
(Diagnostic Code 6205) (2003).  The disability is rated at 60 
percent if manifested by hearing impairment with attacks of 
vertigo and a cerebellar gait occurring from one to four 
times a month, with or without tinnitus.  Id.  A 30 percent 
rating is warranted for the symptoms of hearing impairment 
with vertigo less than once a month, with or without 
tinnitus.   Id.  Meniere's syndrome is to be evaluated either 
under these criteria or by separately evaluating vertigo (as 
a peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
evaluation.  Id.  A rating based on hearing impairment, 
tinnitus, or vertigo cannot be combined with a rating under 
Diagnostic Code 6205.  Id.  

A review of the evidence detailed above reveals that under 
these new criteria, the veteran's Meniere's syndrome with 
hearing impairment still warrants no more than a 30 percent 
disability rating.  The veteran clearly suffers from hearing 
impairment and tinnitus.  Significantly, however, there is no 
evidence that the veteran suffers from a cerebellar gait as 
is required for the assignment of a higher, 60 percent, 
rating under the revised version of Diagnostic Code 6205.  
38 C.F.R. § 4.87 (Diagnostic Code 6205) (2003).  

Additionally, as the Board noted above, the new provisions of 
Diagnostic Code 6205 also contain a new Note, which provides 
for an alternate system of evaluating Meniere's syndrome.  
According to this Note, besides evaluating Meniere's syndrome 
under the criteria of Diagnostic Code 6205, service-connected 
disability may also be separately evaluated as vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
evaluation.  However, the evaluations for hearing impairment, 
tinnitus, or vertigo are not to be combined with evaluation 
under Diagnostic Code 6205.  Thus, the Board shall separately 
evaluate the severity of peripheral vestibular disorder, 
hearing loss, and tinnitus from June 10, 1999, the effective 
date of the regulation change of Diagnostic Code 6205 
allowing for such separate disability evaluations.  The Board 
notes that the criteria for each of these three disorders 
were revised, effective June 10, 1999.  

At the outset, the Board finds that the most favorable rating 
is achieved by a rating under Diagnostic Code 6205.  This is 
so because the veteran's hearing loss is, as noted above, 
noncompensably disabling, and his tinnitus warrants only a 10 
percent rating, which is the maximum available rating under 
Diagnostic Code 6260.  Additionally, the absence of evidence 
of occasional staggering in the medical evidence of record, 
leads the Board to conclude that he would be entitled to no 
more than a 10 percent rating for peripheral vestibular 
disorder under Diagnostic Code 6204.  38 C.F.R. § 4.87 
(Diagnostic Code 6204) (2003) (a 30 percent rating is 
assignable for dizziness and occasional staggering).  Since 
the veteran is presently rated as 30 percent disabled under 
Diagnostic Code 6205, he is already enjoying a higher rating 
than that which would result from combining ratings for 
vertigo, hearing loss, and tinnitus.  38 C.F.R. § 4.25 
(2003).  

The Board concludes that when rating the individual 
components of the veteran's service-connected disability, the 
disability pathology warrants, at most, a 10 percent rating 
for vertigo, a 10 percent rating for tinnitus, and hearing 
loss warranting no more than a noncompensable rating.  Hence, 
the Board finds that his service-connected pathology is more 
appropriately rated under Diagnostic Code 6205 for Meniere's 
syndrome, and fully comports with the applicable schedular 
criteria for an overall 30 percent disability rating.  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under the rating criteria is not probative evidence.  This is 
so because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
knowledge.  Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. 
at 92-93; Espiritu, 2 Vet. App. at 494-95.

Accordingly, given the nature of his service-connected 
Meniere's syndrome with hearing impairment as described 
above, the Board finds that there is no basis under any of 
the Diagnostic Codes discussed above for awarding a higher 
evaluation than 30 percent at any time during the pendency of 
this claim.  Fenderson, supra.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher evaluation.  See 38 C.F.R. § 4.1 (2003).  At present, 
however, there is no basis for such an evaluation.  The Board 
concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for a 
higher evaluation for Meniere's syndrome with hearing 
impairment.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a higher evaluation must be denied.  
Gilbert, 1 Vet. App at 49.

The Board further notes that, although the veteran has 
expressed his belief that his service-connected Meniere's 
syndrome with hearing impairment warrants a higher 
evaluation, suggesting a claim for an extraschedular 
evaluation, there is no indication that problems he has 
experienced present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2003).  See Bagwell, 9 Vet. App. at 339.  The current 
evidence of record does not demonstrate that Meniere's 
syndrome with hearing impairment has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It bears emphasis that the 
schedular rating criteria are designed to take problems such 
as experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

III.  The Veterans Claims Assistance Act of 2000

In adjudicating the claims addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  In this case, 
the veteran's application is complete.  There is no 
outstanding information required, such as proof of service, 
type of benefit sought, or status of the veteran, to complete 
the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claims for a higher evaluation.  The record 
reflects that the veteran was specifically advised in June 
2003 of the information and evidence needed to substantiate 
each claim for a higher evaluation, and that the 
correspondence additionally informed him of what evidence VA 
was responsible for obtaining, and what evidence he was 
responsible for obtaining.  The need for specific evidence 
from the veteran was discussed and the veteran was informed 
that he could request assistance in obtaining any outstanding 
evidence.  The Board concludes that the veteran has been 
given the required notice in this case, at least to the 
extent of what was required to substantiate each claim for a 
higher evaluation.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims.

Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claims; however, the 
veteran elected not to do so.
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded 
VA examinations in September 1996, April 1997, September 
1997, June 1998, and March 2003, and a VA examiner has 
provided an opinion regarding the severity of the veteran's 
service-connected disabilities.  An additional examination or 
medical opinion being unnecessary, the Board finds that the 
RO has satisfied the duty-to-assist obligations with respect 
to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  Moreover, the Board is not aware of 
any outstanding evidence.  Therefore, the Board finds that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An evaluation higher than 30 percent from December 2, 1995, 
to July 29, 1999, for bilateral varicose veins is denied.

An evaluation higher than 20 percent from July 29, 1999 to 
March 23, 2003, for varicose veins of the left lower 
extremity is denied.

An evaluation higher than 20 percent from July 29, 1999 to 
March 23, 2003, for varicose veins of the right lower 
extremity is denied.

An evaluation higher than 40 percent from March 23, 2003, for 
varicose veins of the left lower extremity is denied.

An evaluation higher than 40 percent from March 23, 2003, for 
varicose veins of the right lower extremity is denied.

An evaluation higher than 30 percent from December 2, 1995, 
for Meniere's syndrome with hearing impairment is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



